Citation Nr: 0709498	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  For the period August 18, 2001 to January 9, 2003, 
entitlement to a rating in excess of 30 percent for a 
psychiatric disability.

2.  For the period after January 10, 2003, entitlement to a 
rating in excess of 70 percent for a psychiatric disability.

3.  Entitlement to an initial rating in excess of 30 percent 
for a hiatal hernia with gastroesophageal reflux disease 
(GERD).

4.  Entitlement to an initial rating in excess of 10 percent 
for a right forearm muscle disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for a 
psychiatric disability (panic disorder), a hiatal hernia with 
GERD, a right forearm muscle disability and a left knee 
disability.  The RO found that the veteran's psychiatric and 
hiatal hernia with GERD disabilities warranted 10 percent 
ratings and his right forearm muscle and left knee 
disabilities warranted noncompensable ratings.  The RO 
assigned an effective date of August 18, 2001, the day after 
the veteran's discharge from service, for all disabilities 
granted service connection.  

The veteran filed a notice of disagreement to the disability 
ratings assigned.  In a March 2004 rating decision, the RO 
increased the rating of the veteran's psychiatric disability 
from 10 to 30 percent, the rating of his hiatal hernia with 
GERD disability from 10 to 30 percent, the rating of his 
right forearm muscle disability from 0 to 10 percent, and the 
rating of his left knee disability from 0 to 10 percent.  The 
RO assigned the date of service connection, August 18, 2001, 
as the effective date for these increased ratings.  In a 
September 2005 rating decision, the RO granted a rating 
increase for the veteran's psychiatric disability from 30 to 
70 percent, effective January 10, 2003, the date that the 
evidence indicated that the veteran's disability had 
increased in severity.  See 38 C.F.R. § 3.400(o).

Although these rating increases represent partial grants of 
the benefits sought on appeal, as the veteran has not been 
granted the maximum benefits allowed, the veteran is presumed 
to be seeking the maximum evaluation and the claims are still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board further notes that the RO granted entitlement to a 
total disability rating due to individual unemployability 
(TDIU), effective January 10, 2003, in a June 2006 rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  For the period August 18, 2001 to January 9, 2003, the 
preponderance of the evidence does not indicate that the 
veteran's psychiatric disability was manifested by reduced 
reliability and productivity.

3.  For the period after January 10, 2003, the preponderance 
of the evidence does not indicate that the veteran's 
psychiatric disability is manifested by total occupational 
and social impairment.

4.  The preponderance of the evidence does not indicate that 
the veteran's hiatal hernia with GERD is manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.

5.  The preponderance of the evidence does not indicate that 
the veteran has a moderately severe or severe disability of 
the muscles.

6.  The veteran's left knee disability is manifested by pain; 
there is no evidence that his left knee disability is 
manifested by significant limitation of motion, or other 
disability such as recurrent subluxation or lateral 
instability.




CONCLUSIONS OF LAW

1.  For the period August 18, 2001 to January 9, 2003, 
criteria for a  rating in excess of 30 percent for a 
psychiatric disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.130, Diagnostic 
Code 9412 (2006). 

2.  For the period after January 10, 2003, criteria for a  
rating in excess of 70 percent for a psychiatric disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.130, Diagnostic Code 9412 (2006).

3.  Criteria for an initial rating in excess of 30 percent 
for a hiatal hernia with gastroesophageal reflux disease 
(GERD) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7346 
(2006).

4.  Criteria for an initial rating in excess of 10 percent 
for a right forearm muscle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.56, 4.73, Diagnostic Code 5308 (2006).

5.  Criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5014 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a February 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran to inform the RO about any VA 
medical treatment received and advised the veteran to 
complete consent to release forms for any private medical 
treatment.  The veteran was further advised that he could 
submit statements from individuals who had knowledge of his 
disabilities.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in a VCAA notification letter dated 
in March 2006.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was provided prior to the 
appealed AOJ decision, in keeping with Pelegrini.  

From the record, it appears that the veteran was not issued 
the VCAA notification letter dated March 2006 until after the 
RO issued the last supplemental statement of the case in 
November 2006, although the veteran had previously being 
given the notice as part of other documents.  The Board 
finds, however, that this timing error did not result in any 
prejudice to the veteran's appeal.  Significantly, the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  That is, there has 
been no plausible showing of how the essential fairness of 
the adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  See 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the RO staged the rating of the veteran's psychiatric 
disability in the September 2005 rating decision.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Analysis

The veteran contends that he has a severe psychiatric 
disability and a hiatal hernia with GERD that severely limit 
his activities and his ability to work.  Further, the veteran 
asserted that his disabilities of the right forearm and left 
knee cause pain and limit motion, further impairing his 
ability to work.  The veteran contends that he disabilities 
warrant higher ratings than currently assigned.

Psychiatric Disability

The veteran claimed service connection for depression and 
anxiety.  In a May 2002 examination, the veteran was noted to 
have panic attacks with associated dyspnea, chest tightness, 
confusion, trouble concentrating, and short-term memory loss.  

The veteran also underwent a May 2002 VA psychiatric 
examination.  The examiner noted review of the veteran's 
claims file.  The veteran recalled that he felt persecuted by 
fellow soldiers.  During the examiner's interview of the 
veteran, no signs of psychosis were noted, but he noted that 
the veteran's social manner was marked by mild irritability, 
and seeming evasiveness.  He noted that the veteran cognitive 
functioning appeared grossly intact.  

The examiner reported that the veteran lived with his 
parents, and that he was unemployed but looking for work.  
Further, the veteran enjoyed walking in the woods and called 
and visited friends several times a week.  The veteran 
dressed, bathed and groomed independently.  The examiner 
noted that the veteran had not been hospitalized for his 
psychiatric disability.  The veteran related that he had 
experienced panic attacks characterized by chest pain, 
shortness of breath, confusion, dizziness and other signs of 
autonomic arousal once every two days.  The examiner 
diagnosed panic disorder and assigned a Global Assessment of 
Functioning (GAF) score of 65.

The veteran underwent a December 2002 private examination, 
performed by a medical doctor.  The veteran reported having 
visual hallucinations, such as believing that there was a cut 
on his face, and then looking again and there being no cut.  
The medical doctor did not make any psychiatric diagnosis and 
did not make a finding that the veteran had persistent 
delusions or hallucinations.

The record contains a January 10, 2003 psychological report 
written by a licensed psychologist.  The veteran related that 
he experienced panic attacks about twice a week and noted 
that there was no clearly identifiable precipitant for the 
onset of an attack.  He reported that he had a sense of 
terror and impending doom.  Further, he related that he had 
begun to develop significant fear that he will panic and lose 
control in a public setting.  

He stated that he stays in his house for up to two weeks at a 
time.  The veteran related that he recently begun to 
experience mild paranoid auditory hallucinations, such as 
imagining the sounds of bears grunting and growling outside 
his mobile home at night or that conversations of strangers 
relate to and are critical of him.  He stated that he had one 
close friend, but that he did not see the friend very often.  
The veteran reported that he can care for himself and his 
household.  The veteran denied taking any prescription 
medications.  The veteran denied any history of suicide 
attempts or current suicidal ideation.  The veteran was noted 
to be dressed in clean, casual clothing and to have average 
grooming and hygiene.  The veteran was well orientated to 
time, place and person, and his short and long term memory 
appeared to be intact.  The veteran's ability to perform 
calculations was very good and his command of the English 
language was noted to be above average.  The psychologist 
diagnosed the veteran as having panic disorder with 
agoraphobia, intermittent explosive disorder, and a paranoid 
personality disorder, and assigned a GAF of 38.  

The psychologist noted that there was no objective evidence 
of the veteran experiencing hallucinations, delusion or 
compulsions and it was difficult to label the phenomenon 
cited as actual hallucinations and the phenomenon appeared 
rather to be the natural extension of an overactive 
imagination.  He found that the veteran was not capable of 
employment and that there was marked restriction of daily 
activities and social functioning.  

The veteran underwent a VA psychiatric examination in July 
2005.  The examiner noted review of the veteran's claims 
file.  The examiner noted that the veteran has lost all 
confidence in his ability to control his anger, fearing that 
he might kill someone if provoked.  The examiner noted, 
however, that his panic disorder with agoraphobia is moderate 
rather than severe.  He noted that the veteran attended 
church and is capable of going into a store for something 
during regular shopping hours if he is desperate.  

The examiner noted that testing indicated that the veteran's 
anxiety was his more severe complex.  The veteran estimated 
that he is home 80 percent of the time.  The examiner noted 
that the veteran's thought processes were generally well 
organized and there was no bizarre content to his thoughts or 
obsessive thinking.  Further, the veteran reported that he 
had not had delusions or mild hallucinations in over 12 
months.  The veteran's last suicidal thought was three months 
prior to the examination.  The veteran knew his name, and 
social security number, but the examiner noted that his 
recent memory was moderately impaired.  The veteran's 
judgment was found to be good, when he was not intensely 
angry or anxious.  The examiner found that the veteran had a 
GAF of 35 and noted that the veteran was unemployed due to 
his multiple psychological problems.

Panic disorder with agoraphobia is rated under Diagnostic 
Code 9412 and is evaluated under the General Rating Formula 
for Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

For the period August 18, 2001 to January 9, 2003, the Board 
finds that the record does not contain evidence that the 
veteran's psychiatric disability was more disabling that 
contemplated by a 30 percent rating.  Specifically, the May 
2002 VA psychiatric examination indicated that the veteran 
was able to socialize with his friends and was able to 
adequately care for himself.  Although the veteran reported 
having panic attacks more than once a week, the examiner did 
not note objective evidence of these panic attacks and the 
examiner did not find that the veteran had symptoms such as 
impaired judgment or impaired abstract thinking.  

Further ,as noted, the examiner found that the veteran had a 
GAF of 65.  A GAF of 61 to 70 is defined as representing some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).   

The Board finds that for this period, the evidence does not 
indicate that the veteran's psychiatric disability warrants a 
rating in excess of 30 percent.  In coming to this finding, 
the Board relies on the May 2002 VA examination.  As the 
preponderance of the evidence indicates that the veteran's 
psychiatric disability was manifested by occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupations tasks and not more severe symptoms, a 
rating in excess of 30 percent for the period August 18, 2001 
to January 9, 2003 is denied.

For the period after January 10, 2003, the evidence does not 
indicate that the veteran's psychiatric disability warrants a 
100 percent rating under the schedule.  The Board notes that 
the veteran was granted a 70 percent rating based on the 
January 10, 2003 psychiatric examination which indicated that 
the veteran's symptoms had significantly increased in 
severity.  The evidence of record does not indicate that the 
veteran has any of the symptoms listed as indicating total 
occupations and social impairment and warranting a 100 
percent rating, such as gross impairment in thought processes 
or communication or persistent delusions or hallucinations.  
Therefore, the Board finds that the veteran's psychiatric 
disability does not warrant a 100 percent rating and the 
veteran's claim for an increased rating for the period after 
January 10, 2003 is denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board notes that the evidence of record does not indicate 
that the veteran's psychiatric disability presents an 
exceptional or unusual disability picture, making the 
schedule of ratings inadequate.  Specifically, the veteran 
has not required frequent periods of hospitalization for his 
psychiatric disability and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by the 
psychiatric disability would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R.  §  4.1 states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Consequently, the 
Board finds that the schedular evaluations assigned the 
veteran's psychiatric disability in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran and a higher rating may not be assigned on an 
extra-schedular basis.  Therefore, the veteran's claim for an 
increased rating for his psychiatric disability is denied.

As noted above, based on the psychologists finding in his 
January 10, 2003 report that the veteran was unable to work 
due to his psychological problems, the veteran was granted a 
TDIU under 38 C.F.R. § 4.16.

Hiatal Hernia with GERD

The veteran noted that medications do not help his severe 
heartburn and abdominal pain.  He noted that he was in 
constant pain and discomfort, requiring him to sit up in bed 
to lower the discomfort level.  He also noted significant 
problems with regurgitation and shoulder pain.  In the 
veteran's April 2004 substantive appeal, he contended that he 
had pain and vomiting almost nightly with hematemesis and 
melena.  He noted that he must sleep in an 80 degree 
position.

The veteran submitted a January 2002 private medical record 
that indicates that the veteran was admitted to the hospital 
for a day for nausea, vomiting, anorexia and diarrhea.  The 
veteran thought he saw a little bit of dark stuff in his 
vomit and some black-looking stools.

The veteran underwent a July 2002 VA examination.  The 
veteran related that he had fairly severe heartburn and noted 
nausea, associated with anxiety.  The veteran noted that his 
medication was controlling his symptoms as long as he took 
it.  The examiner diagnosed adequately controlled GERD.  The 
veteran also underwent an upper gastrointestinal (GI) series 
in July 2002.  This testing revealed that the veteran had a 
small sliding hiatal hernia and spontaneous gastroesophageal 
reflux to the clavicles.  No other abnormalities were noted.

The veteran underwent a July 2005 examination.  The examiner 
noted review of the veteran's claims file.  The examiner 
noted that the veteran had used multiple medications for 
treatment and that if he was not using medication he had very 
severe symptoms, effected by the seasons.  During fall and 
winter (while not on medication), he will have eructation of 
gastric contents into his pharynx two to three times a week.  
During spring and summer, eructation will occur usually only 
once every two weeks.  The examiner related that this 
disability has impaired his ability to sustain a job.  

The veteran sleeps in a recliner to keep his head elevated.  
If he in on the medication, and takes other preventive 
measures, such as sleeping in a recliner, he has minimal 
problems with esophageal pyrosis or eructation of gastric 
contents.  After laboratory tests results were received, 
showing normal results, the examiner found that the veteran 
had moderately severe, marginally treated, GERD.  The 
examiner found that the absence of objective indicators, such 
as dental enamel erosion and wheezing, where factors in 
mitigating the evaluation of the severity of the veteran's 
GERD.  Without these findings, he found that the veteran's 
disability should be considered only moderate.

The veteran's disability is currently rated under Diagnostic 
Code 7346, located in 38 C.F.R. § 4.114, which provides 
rating criteria for a hiatal hernia.  Under the code, a 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

The Board notes that the RO granted a 30 percent rating 
largely based on the veteran's statements regarding the 
severity of his symptoms and not objective findings.  
Further, although the veteran submitted a private medical 
record indicating that he sought treatment for blood in his 
vomit and stools and the veteran has asserted that he vomits 
almost nightly, the medical evidence of record does not 
contain objective evidence that supports a finding that the 
veteran's hiatal hernia with GERD is productive of severe 
impairment of health.  

The Board, therefore, finds that the veteran's hiatal hernia 
with GERD does not warrant a rating in excess of 30 percent.  
In coming to this finding, the Boar finds of substantial 
probative value the July 2005 VA examination in which the 
examiner noted that objective evidence supported a finding 
that the veteran's disability was moderate in severity.  
Therefore, a rating in excess of 30 percent for the veteran's 
hiatal hernia with GERD is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran has asserted that this disability has 
serious impaired his ability to sustain a job, the Board 
notes that the evidence of record does not indicate that the 
veteran's hiatal hernia with GERD disability presents an 
exceptional or unusual disability picture, making the 
schedule of ratings inadequate.  Specifically, the veteran 
has not required frequent periods of hospitalization for his 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by the 
chronic nature of the veteran's disability would have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 
C.F.R.  §  4.1 states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Consequently, the Board finds that the schedular 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
and a higher rating may not be assigned on an extra-schedular 
basis.  Therefore, the veteran's claim for an increased 
rating for a hiatal hernia with GERD is denied.

Right Forearm Disability

The veteran asserts that he has residual pain, tenderness and 
loss of strength in his right arm due to a laceration injury.  
During service, the veteran put his first through a double 
pane of glass.  The veteran is right-hand dominant.  In his 
notice of disagreement, the veteran asserts that before the 
injury he was able to lift 80 pounds, but now he can only 
lift 5 to 10 pounds.

The service medical records indicate that in July 2001 the 
veteran struck a glass window, incurring multiple 
lacerations.  A treatment record indicates that there was no 
apparent nerve, vessel or tendon injury.

In a May 2002 contract neurological VA examination, the 
examiner found that the veteran had forearm flexion and 
extension strength of 4/5, wrist flexion and extension with 
give away weakness, and grip of 4/5.  The examiner noted that 
the veteran's right arm muscle weakness did not correspond to 
the injury anatomically.  There was also no corresponding 
muscle atrophy or sensory loss.

The veteran also underwent a VA joint examination in May 
2002.  The veteran related that he was unable to sustain a 
regular labor-type job due to decreased strength in his right 
arm.  The examiner related that the veteran had chronic pain 
where the laceration was, but no numbness or tingling.  He 
did not have any flare-ups, but a constant soreness.  He had 
no swelling or noted deformity.  The examiner noted that 
veteran had two healed incisions, one of an inch an half in 
length and the other of a half an inch.  The examiner did not 
find any evidence of pain and noted no obvious deformity with 
flexion and extension of the muscle.  

Range of motion testing showed that the veteran had 80 
degrees of flexion and 70 degrees of extension of the wrist, 
radial deviation of 20 degrees, ulnar deviation of 30 degrees 
and supination and pronation of 90 degrees.  Flexion with 
resistance strength was 4/5 on the right, compared to 5/5 on 
the left.  The examiner diagnosed the veteran as having a 
status post-traumatic muscle injury to the right forearm with 
decreased strength with flexion, but no associated loss of 
range of motion, instability or incoordination.

The veteran underwent a private physical examination in 
December 2002.  The medical doctor noted that range of motion 
of the upper extremities was normal.  The physician noted 
that the veteran had reduced grip strength, but it appeared 
to be volitional.  The physician noted that testing of all 
other muscle groups of the upper extremity of the right was 
generally weak, including muscle groups not associated with 
the injury.  The physician found that his right upper 
extremity disability was minimal at best and that the 
veteran's weakness was not as pronounced as he would lead one 
to believe.

The veteran also underwent a VA examination in July 2005.  
The veteran related that he had pain with gripping 
activities, with the pain localized to the area of 
laceration.  The veteran related that he experienced an 
inability to perform heavy lifting tasks, such as when he 
attempted employment filling sandbags.  The examiner noted 
that physical examination of the veteran's right forearm 
indicated that there was slight tenderness to palpation of 
the most medial aspect of the larger scar and a sense of 
slight muscle defect to palpation at that point.  

Range of motion testing indicated that the veteran had 
dorsiflexion of the wrist of 0 to 44 degrees (0-30 after five 
repetitions), palmar flexion of 58 degrees (no loss of motion 
with five repetitions), ulnar deviation of 40 degrees (40 
degrees after five repetitions but with reports of pain in 
the area of the laceration), and radial deviation of 18 
degrees (18 degrees after five repetitions but with reports 
of pain in the area of the laceration).  The veteran was able 
to demonstrate 88 degrees supination of the right forearm, 
with no loss of motion with five repetitions, but the veteran 
stated that his forearm was tired.  The examiner tested the 
veteran's grip strength with a Jamar grip testing device.

The veteran had right grip strength registered as 40 pounds 
per square inch (psi), followed by 45 psi, followed by 25 
psi.  In comparison, the veteran had grip strength in his 
left hand of 80 psi.  The examiner noted, however, that upon 
entering and exiting his office, the veteran gave the 
examiner a firm handshake with no evidence of weakness or 
pain.

As noted, the veteran has asserted that his right forearm 
injury is manifested by reduced grip and arm strength.  The 
veteran's right forearm muscle disability is currently rated 
under Diagnostic Code 5308, located in 38 C.F.R. § 4.73.  
Under the code, a noncompensable rating is warranted for 
slight impairment and a 10 percent rating is warranted for 
moderate impairment.  A 20 percent rating is warranted for 
moderately severe impairment and a 30 percent rating is 
warranted for severe impairment of the dominant hand.

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The veteran's 
impairment is currently rated as moderate.  38 C.F.R. 
§ 4.56(d) sets forth the factors evaluated in determining 
whether an injury is moderate, moderately severe or severe:  

A moderate disability of the muscles is characterized by:  

Type of injury:  through-and-through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

History and complaint: evidence of in-service treatment for 
the wound.  Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56 (c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.

Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of the muscles is 
characterized by:  

Type of injury: through-and-through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

History and complaint: evidence of in-service hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c) and, if 
present, evidence of inability to keep up with work 
requirements.

Objective findings: Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe disability of the muscles is characterized by:  

Type of injury: through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

History and complaint: record of in-service hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), worse than 
those shown for moderately severe muscle injuries and, if 
present, evidence of inability to keep up with work 
requirements.

Objective findings: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle;  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; Visible or measurable 
atrophy; Adaptive contraction of an opposing group of 
muscles; Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

As outlined above, the regulations provide detailed criteria 
for evaluating muscle injuries.  While many of the factors 
weighed are meant to evaluate injuries caused by gunshots or 
other missile injuries, the criteria still applies.  Although 
the veteran complains of many of the cardinal signs of a 
muscle disability, the medical evidence of record shows that 
the veteran does not have a moderately severe or severe 
muscle disability.  Specifically, although the veteran 
contends that he has severe impairment of muscle function, 
the examiners noted that the veteran's disability was not as 
severe as contended and that upon activities such as shaking 
hands, he did not demonstrate any of the claimed weakness of 
grip strength.  Further, service medical records do not 
indicate that the injury was through-and-through or deep and 
there is no evidence of muscle atrophy.  

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding of DeLuca.  The Court 
has held, however, that where a diagnostic code is not 
predicated on a limited range of motion alone, such as the 
case here with Diagnostic Code 5308, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The Board adds that the symptoms 
complained of by the veteran (pain, weakness and the like) 
are in fact encompassed in the disability rating assigned 
under Diagnostic Code 5308.  See 38 C.F.R. § 4.56, discussed 
above. 

After review of record, the Board finds no basis on which to 
find entitlement to a rating is excess of 10 percent for a 
right forearm muscle disability.  Based on the evidence of 
record, the veteran's claim for a rating in excess of 10 
percent for a muscle injury under the schedule is denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran has asserted that this disability has 
seriously impaired his ability to sustain a job, the Board 
notes that the evidence of record does not indicate that the 
veteran's right forearm muscle disability presents an 
exceptional or unusual disability picture, making the 
schedule of ratings inadequate.  Specifically, the veteran 
has not required frequent periods of hospitalization for his 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by the 
chronic nature of the veteran's disability would have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 
C.F.R.  §  4.1 states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Consequently, the Board finds that the schedular 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
and a higher rating may not be assigned on an extra-schedular 
basis.  Therefore, the veteran's claim for an increased 
rating for his right forearm muscle disability is denied.

Left Knee Disability

The veteran asserted that he has pain and limited motion of 
the knee.  The veteran contends that there is an ache under 
his knee cap and in his joint.

In a May 2002 contract neurological VA examination, the 
physician noted that the veteran treated the pain by taking 
Motrin.  In a May 2002 VA musculoskeletal examination, the 
veteran related that he had pain in his left knee but denied 
that there was any flare-ups, stiffness, swelling, locking or 
instability.  The examiner found no obvious swelling or 
deformity of the knee, but diagnosed very mild patellofemoral 
tenderness of the left knee.  Upon range of motion testing, 
the veteran had 130 degrees of flexion and could extend to 0 
degrees.  

The veteran underwent an additional musculoskeletal 
examination in July 2005.  The veteran related to the 
examiner that his knee pain caused him difficulty in climbing 
stairs.  The examiner found no evidence of an antalgic gait 
or limp.  The veteran rose and sat in the examination chair 
without evidence of discomfort or difficulty.  

Range of motion testing showed that the veteran had active 
flexion of 0 to 90 degrees.  The examiner noted that the 
veteran reported a feeling of "mechanical blockage" as 
opposed to pain.  The veteran had passive range of motion of 
0 to 140 degrees, and the veteran showed no evidence of 
discomfort and no palpable indication of mechanical blockage 
during passive flexion and extension of the left knee.  The 
examiner noted that it was not possible to estimate in 
degrees additional loss of range of motion due to pain, 
fatigue, weakness or lack of endurance without resorting to 
mere speculation.  An X-ray taken at this time revealed a 
tiny osteophyte at the anterior aspect of the medial femoral 
condyle.  The examiner diagnosed patellofemoral syndrome of 
the left knee.

As the schedule of ratings does not include a code for 
patellofemoral syndrome, the veteran's left knee disability 
is rated under Diagnostic Code 5014, located in 38 C.F.R. 
§ 4.71a, by analogy.  See 38 C.F.R. § 4.20.  Diagnostic Code 
5014 is the rating code for osteomalacia.  The regulations 
indicate that osteomalacia will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  

Diagnostic Code 5003, also located in 38 C.F.R. § 4.71a, 
provides rating criteria for degenerative arthritis.  For 
limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively.  Diagnostic Code 5260 allows for 
assignment of a noncompensable evaluation when there is 
evidence of flexion limited to 60 degrees and assignment of a 
10 percent rating when there is evidence of flexion limited 
to 45 degrees.  More severely limited motion warrants higher 
ratings.  Diagnostic Code 5261 allows for assignment of a 
noncompensable rating for extension limited to 5 degrees, a 
10 percent rating for extension limited to 10 degrees and 
higher ratings for more severe limitation of motion. 

The medical evidence of record does not indicate that the 
motion of left knee is limited to a degree that would warrant 
a compensable rating under either diagnostic code.  As 
interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  The Board notes that 
it was based on these complains of pain that the RO granted 
the 10 percent rating.  There is no evidence that the 
veteran's left knee disability warrants a rating higher than 
10 percent under the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board notes that the evidence of record does not indicate 
that the veteran's left knee disability presents an 
exceptional or unusual disability picture, making the 
schedule of ratings inadequate.  Specifically, the veteran 
has not required frequent periods of hospitalization for his 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by the chronic nature of the veteran's 
disability would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R.  §  4.1 states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Consequently, the Board 
finds that the schedular evaluation assigned the veteran's 
left knee disability adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating may not be assigned on an extra-schedular 
basis.  Therefore, the veteran's claim for an increased 
rating for his left knee disability is denied.




ORDER

For the period August 18, 2001 to January 9, 2003, a rating 
in excess of 30 percent for a psychiatric disability is 
denied.

For the period after January 10, 2003, a rating in excess of 
70 percent for a psychiatric disability is denied.

An initial rating in excess of 30 percent for a hiatal hernia 
with GERD is denied.

An initial rating in excess of 10 percent for a right forearm 
muscle disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


